DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 21 Jan 2022 with respect to Claim Rejections 35 USC 103 of claims 1 and dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 21 Jan 2022 with respect to Claim Rejections 35 USC 103 of claims 11 and 17 and their dependent claims have been fully considered but they are not persuasive.
Applicant’s arguments are drawn to amended subject matter which has necessitated a new interpretation of the prior art and/or Applicant’s arguments are drawn to newly amended subject matter, which is addressed in the rejections below.  It is noted herein that amended claims 11 and 17 recite “the anterior terminus is adjoined along a seam proximate to the upper edge of the front side of open torso portion substantially centered on the front portion of the waistband and proximate to the lower edge of the front portion of the waistband, and wherein the posterior terminus is adjoined along a seam proximate to a posterior edge of the gusset member and the substantially concave rim in the rear panel”.  Thus the claim does not require direct adjoinment of the waistband and the torso portion but rather adjoinment of each terminus along a seam which is proximate to the structure claimed.  Accordingly, the argument presented by Applicant on page 18 of the remarks directed to securement of the front edge of the hammock member at the front edge of the gusset is moot relative to the amended claims.  Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via . 

Drawings
The drawings were received on 21 January 2022.  These drawings are acceptable in part.
If Figs. 1-3 and 5 were resubmitted, they would be acceptable.
However, Figs 4 and 6A-7C present new matter.
Specifically:
In Fig. 4 received 21 January 2022, a new element, the front edge 12A of the gusset member is introduced.  In the specification received 23 December 2020, a front edge of the gusset member is not recited, nor is its location.  Accordingly, the front edge 12A of the gusset member and its location are new matter.
In Figs. 6A-6C and 7A-7C received 21 January 2022 present new embodiments, which are new matter.  Specifically:
Per the specification received 21 Jan 2022 (paragraph 41), Figs. 6A-6C and 7A-7C  depict a waistband 6’, 6’’ affixed along a lower edge 8 to a top edge of open torso portion 2’, 2’’.  Insofar as reference numeral 8 is expressly identified also as a “attachment seam 8” (paragraph 30 received 21 Jan 2022) in reference to Figs. 1-7C (as understood from paragraph 29 received 21 Jan 2022), it is understood that Figs. 6A-6C and 7A-7C depict a lower edge of the waistband affixed to a top edge of the open torso portion by a seam.
However, in the specification received 23 Dec 2020 (paragraph 7): “the anterior terminus of the hammock member is adjoined between upper edge of the front side of the open torso portion and a 
Moreover, per the specification received 21 Jan 2022, Figs. 6A-6C and 7A-7C (paragraph 42) depict “Affixing the posterior terminus 14B’, 14B’’ of the hammock member 14’, 14’ to a portion of the rear edge of the gusset member 12 within a seam 8”.  Insofar as reference numeral 8 is the same as used in paragraphs 29 and 30 of the specification received 21 Jan 2022 (see above), it is understood that Figs. 6A-6C and 7A-7C depict the posterior terminus of the hammock member affixed to a portion of the rear edge of the gusset member and to lower edge of the waistband and to an upper edge of the front side of the open torso portion by the same seam (i.e. a seam which secures .  If only because the specification received 23 Dec 2020 (see above) does not positively recite a seam affixing the lower edge of front portion of the waistband to the upper edge of the front side of the open torso portion, Figs. 6A-6C and 7A-7C present new matter in the form of a new embodiment comprising said edges affixed via the same seam.  Moreover, description of the posterior terminus in the specification received 23 Dec 2020 recites “the posterior terminus of the hammock member is affixed between an upper edge of the rear of the open torso portion and a corresponding posterior edge of the gusset member (paragraph 7).  Further: “the hammock member anterior terminus may be adjoined between an upper edge of the front side of the open torso portion and a lower edge of the front portion of the waistband and adjoin the posterior terminus of the hammock member between a corresponding posterior edge of the gusset 
Thus Figs. 6A-6C and 7A-7C present new embodiments, wherein the new embodiments are new matter.
	 
Specification
The amendment filed 21 January 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“The inner top periphery including the symmetrically centered concavity is adjoined along a continuous seam to a corresponding gusset member”  (paragraph 6; lines 15-16)
“doubled single length of fabric” (paragraph 27; line 3)
“a pair of opposed elongate side edges from anterior terminus 14A adjoined…at seam 6A” (paragraph 27; lines 21-22)
“posterior terminus 14B adjoined together with a posterior edge 12B of gusset member 12 by a seam” (paragraph 27; lines 23-24)
“symmetrical ovoid seam in a rear panel 2R” (paragraph 27; line 34)
“the anterior terminus 14A of hammock member 14 is simultaneously adjoined in seam 8 of the bottom periphery 6A of the waistband 6 and the top edge 2B
“front edge 12A of gusset member 12 is attached along corresponding seams adjoining corresponding inner side edges 2I and top inner periphery 2C” (paragraph 28, lines 17-19)
“attachment…to an upper edge of the front side of the open torso portion” (paragraph 30, lines 30-31)
“dual point attachment…to the posterior edge 12B of gusset member 12 at seam 8” (paragraph 33, lines 3-6)
New paragraphs 40-42 are new matter; see also drawing objections above pertinent to new matter in relation to paragraphs 40-42.

Applicant is required to cancel the new matter in the reply to this Office Action.


The disclosure is objected to because of the following informalities:  
Grammatical attention to paragraphs 27-28 may be appropriate insofar as it is understood from the drawings that it is a pair of front panels which bifurcate at a crotch region into a front side of leg enclosures 4 and a pair of rear panels which bifurcate at a crotch region to form a rear side of leg enclosures. 
Appropriate correction is required.


Claim Objections
Claims 1, 11, 13 and 17 are objected to because of the following informalities:
Claim 1 recites “the open torso portion of the wearer’s abdomen” in line 16 of the claim.  It is understood claim 1 should read instead “the open torso portion 
Claim 11 recites “the crotch region” in line 13 of the claim.  It is understood that this should read “a crotch region”.
Claim 11 further recites “to thereby an align the front top edge”.  It is understood this should read instead “to thereby align the top front edge”.
Claim 13 recites “the waistband is includes a compression material”.  It is understood that this should read “the waistband includes a compression material”.
Claim 17 recites “a front panel form a front open torso having a top edge”.  It is understood that this should read “a front panel having a top edge”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a gusset member continuously adjoined to the inner top periphery and concave rear top periphery of the rear panel” in lines 8-9 of the claim.  This recitation is indefinite because it is not clear which element or elements have or comprise the “concave rear top periphery”.  It is noted that “rear panel” lacks antecedent basis in the claim but that “concave rear top periphery” is understood to be a region of the rear side of the open torso portion where the opposed edges of the leg members merge.  One of ordinary skill in the art, therefore, would not understand whether “concave rear top periphery of the rear panel” is the same “concave rear top periphery” which comprises merged leg member edges as recited in line 7 of the claim or a different concave rear top periphery (i.e. a concave rear top periphery of a rear panel).
For the purpose of applying art, the limitation is understood to be met if a gusset member is continuously adjoined to an inner top periphery of a pair of leg members and to a concave rear top periphery of a rear portion of the garment.
Claim 1 further recites “between a top edge and the bottom edge” in lines 11-12 of the claim.  Use of “the bottom edge” is indefinite insofar as the only edges previously recited are those of the leg members, and it’s not understood whether the limitation is directed to one of those edges or another edge, for example that of the waistband.  Moreover, usage of “a bottom edge” further down and in lines 14-15 of the claim suggest that “the bottom edge” of lines 11-12 is somehow different from the bottom edge recited in lines 14-15.
For the purpose of applying art, lines 11-15 of the claim are interpreted as if they read:
“a waistband having a front portion having a configuration which widens between a top edge of the waistband and a bottom edge of the waistband along a midsection to span about at least a portion of the wearer’s abdomen, wherein the waistband tapers toward a rear portion configured to span at least a portion of the wearer’s lower back, and wherein a seam proximate to [[a]] the bottom edge of the waistband continuously adjoins a corresponding top edge of the open torso portion”.

For the purpose of applying art, line 20 is interpreted as if it reads:
“seam proximate to a lower edge of the front portion of the waistband and proximate to a top”
Claim 1 further recites “the concave rear top periphery in the the rear side of the open torso portion” in lines 22-23 of the claim.   Recitation of “the concave rear top periphery in the the rear side” is indefinite insofar as it is not clear whether it refers to either or both of the concave rear top peripheries recited separately in lines 7 and in lines 8-9 or some other concave rear top periphery.
For the purpose of applying art, the limitation is understood to be met if the posterior terminus of the hammock member is adjoined at a seam proximate to any concave rear top periphery in the rear side of the open torso region.
Claim 1 further recites “the seam proximate the bottom edge of the front portion of the waistband” in lines 24-25 of the claim.  Recitation of “the bottom edge” is indefinite insofar as the seam recited in line 20 is “proximate to the lower edge of the front portion of the waistband” (emphasis provided by Examiner).  Accordingly, it is not clear whether the seam recited in line 24 is the same seam recited in line 20, nor is it clear whether “the lower edge” of line 20 is the same as “the bottom edge” of line 24.
For the purpose of applying art, lines 24-25 of the claim are interpreted as if they read:
“member is snugly centered at a midline extending from the seam proximate the lower edge of the front portion of the waistband and proximate to the corresponding top edge of the front”

For the purpose of applying art, the limitation is understood to be met as if line 27 reads “and the seam proximate to the posterior edge of the gusset member and any concave rear top periphery in the rear side of the open torso portion”
Claim 1 further recites “the concave rear periphery” in line 33 of the claim.  It is indefinite in the same manner as the similar recitation in line 27 is indefinite.  And for the purpose of applying art, it is interpreted in the same way as the recitation of line 27.
Claims 5-10 are indefinite if only because they depend on an indefinite claim.
Claim 17 recites “the top inner periphery” in lines 29-30 of the claim.  Such recitation is indefinite because there are two inner top peripheries recited in claim 17 prior to this recitation: the inner top periphery beneath which the edges of the rear panel are disposed and which is spaced back from a crotch region of the rear panel (i.e. the inner top periphery of line 14) and the inner top periphery configured in a substantially rounded rim centered in the rear panel (i.e. the inner top periphery of line 26.  For the purpose of applying art, the limitation is met regardless of which interpretation is taken, as will be shown in addressing claim 17 under 35 USC 103 below.
Claims 18-20 are indefinite if only because they depend on an indefinite claim.  
Moreover, claim 20 recites “the inner top periphery of the pair of hollow leg enclosures.  Such recitation is indefinite insofar as the inner top periphery of the pair of enclosures lacks antecedent basis.  The recitation could be construed to be directed to one or more of the inner top peripheries of claim 17 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 recites “the front portion of the waistband extends downward toward a midline along an underside of the abdomen of the wearer”.  Such recitation is directed to or encompasses a human organism.  Claim language could be changed to “the front portion of the waistband is configured to extend downward toward a midline along an underside of the abdomen of the wearer” to overcome this 35 USC 101 rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Tsuji, JP2003183902A] in view of [Kohrherr, US 10,064,436].
Regarding claim 1:
Tsuji teaches (Figs. 1-8):
10”; paragraph 23), comprising: an open torso portion (see annotated Fig 5-A below) configured for fitted conformance about a lower torso of a wearer, wherein the open torso portion bifurcates at a crotch region (see annotated Fig 5-A below) to form a pair of leg members (see annotated Fig 5-A below) having an inner top periphery (see annotated Fig 5-A below) with opposed edges (see annotated Fig 5-A below) spaced back from at least a rear portion of a crotch region (see annotated Fig 5-A below) wherein the opposed edges curve back to merge in a substantially concave rear top periphery (see annotated Fig 5-A below) symmetrically centered in a rear side of the open torso portion; 
a gusset member (“crotch cloth 19”; paragraph 25) continuously adjoined (“stitched together”; paragraph 25) to the inner top periphery and concave rear top periphery of the rear panel (“crotch cloth 19 and the waist pad fabrics 11 and 12 forming the front body 13 are stitched together at a front stitching portion 23. Further, the rear edge portion of the crotch cloth 19 and the waist pads 11 and 12 forming the back body 14 are stitched together at a rear stitching portion 24”; paragraph 25; insofar as front and rear stitching portions 23 and 24 are continuously adjoined to the garment and its inner top periphery and concave top periphery, the limitation is met), wherein the gusset member is configured and oriented for providing an adaptively conforming pelvic support junction (insofar as the gusset member meets the structural limits set forth above and Tsuji teaches crotch cloth 19 “formed of a cloth having elastic stretchability in at least one of a body height direction and a width direction orthogonal to the body height direction” (paragraph 27), it is so configured and oriented); 
a waistband (“waist band 17”; paragraph 24) having a front portion having a configuration to span about at least a portion of the wearer's abdomen and a rear portion configured to span at least a portion of the wearer's lower back, and wherein a seam (“suture line 21”; paragraph 35) proximate to a bottom edge of the waistband (see annotated Fig. 3-A below) continuously adjoins a corresponding top edge of the open torso portion (see annotated Fig. 3-A below) of the wearer's abdomen 
31, 41, and 41; i.e. “holding band 31”; paragraph 32 and “side wall cloths 41, 41”) having opposed elongate side edges (see annotated Fig. 3-A below) disposed between an anterior terminus (“front end portion 32”; paragraph 32) and a posterior terminus (“rear end portion 33”; paragraph 32), wherein the anterior terminus is adjoined at the seam proximate to the lower edge the front portion of the waistband (“front end portion 32 of the holding band 31 is sewn to the waistband 17 with the suture line 21 at the upper portion of the front body 13”; paragraph 35) and proximate to a top edge of a front side of the open torso portion, and wherein the posterior terminus is adjoined at a seam proximate to a posterior edge of the gusset member and the concave rear top periphery (the rear end portion 33 of the holding band 31 is sewn to the waist band 17 with the suture line 21 at the upper portion of the back body 14”; paragraph 35) in the the rear side of the open torso portion such that the hammock  member is snugly centered at a midline extending from the seam proximate the bottom edge of the front portion of the waistband and proximate to the corresponding top edge of the front side of the open torso portion and the seam proximate to the posterior edge of the gusset member and the concave rear periphery in the rear back side of the open torso portion, and wherein the elongate side edges of the hammock member are detached (“holding band 31…not fixed between portions other than the side edge portions 34, 34, that is, between the side edge portions 34 and 34”; paragraph 36) to thereby form a sling (see annotated Fig. 3-A below) configured for underlying a pubic crease and adjacent pelvic region of the wearer extending between the seam proximate to the lower edge of the front portion of the waistband and proximate to the top edge of the front side of the open torso portion and the seam proximate to the posterior edge of the gusset member and the concave rear periphery at the rear side of the open torso portion configured to thereby bolster a pelvic floor of the wearer (insofar as the hammock member meets the structural limitations as set forth above and “When it becomes a shape, the edge 41b on the front side of the side wall cloth 41 tends to rise from the holding band 31 toward the body” (paragraph 47), it is so configured).

    PNG
    media_image1.png
    809
    1117
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    781
    1215
    media_image2.png
    Greyscale

Thus Tsuji teaches all the claimed limitations except, while Tsuji does teach a waistband, Tsuji does not expressly teach 


However, Kohrherr teaches (figs. 1-10) a waistband (“maternity band 22”; col. 2 line 55) for a garment 20 (col. 2 line 51), said garment comprising an open torso portion and leg portions seen in the figures of Kohrherr, particularly Figs. 7.
Kohrherr teaches the waistband 22:
	having a front portion (“front compression panel 28”; fig. 3; col. 3 line 10) having a configuration which widens between a top edge and the bottom edge along a midsection (inasmuch as Kohrherr teaches the top edge of the front compression panel (28 in Fig. 1) is linear and the bottom edge of the front compression panel is curved and has a “longest dimension” “extending from the top edge…to the bottom edge” (col. 2 line 63 – col. 3 line 1), Kohrherr teaches the front portion widens between a top edge and the bottom edge along a midsection) to span about at least a portion of the wearer's abdomen (“band 22…expand to cover and fit over a…abdomen”; col. 3 lines 58-59; “upper portion of the maternity band 22 resists slipping down over the abdomen”; col. 3 lines 28-30) wherein the waistband tapers toward a rear portion (“back compression panel”; element 30; col. 2 line 64; note col. 2 lines 60-65 refers to both front and back panels as 30; however, this appears to be erroneous based on Figs. 1-3 which show 30 as a back panel and 28 as a front panel, as well as col. 3 lines 10-11 which refers to 28 as front panel and 30 as rear panel) configured to span at least a portion of the wearer's lower back, and wherein a seam (one of the “sewn seams 44”; col. 3 lines 11-12) proximate to a bottom edge of the waistband (seam 44 is proximate to a bottom edge of the waistband as drawn in Fig. 10) continuously 44 extends continuously to a top edge of the open torso portion as drawn in Fig. 10) of the wearer's abdomen, wherein the waistband is configured for coextensive compressive support (insofar as “band 22…expand to cover and fit over a…abdomen”; col. 3 lines 58-59; “upper portion of the maternity band 22 resists slipping down over the abdomen”; col. 3 lines 28-30) and comprises “compression” panels; col. 2 lines 62-24, it is configured for compressive support coextensive with an abdomen of a wearer) of an abutting portion of the wearer's lower torso (refer to Fig. 8 showing the band 22 configured to abut a portion of the wearer’s lower torso).
	Kohrherr further teaches benefits of the waistband.  Particularly, Kohrherr teaches “The elastically stretchable material may be configured to help the maternity band 22 expand to accommodate changes in a woman's belly during pregnancy. The characteristics of the maternity band 22, including the shape and construction, allow the maternity band 22 to expand to cover and fit over a growing abdomen during different stages of pregnancy. Further, the stretchable fabric is contractible elastically to cover a shrinking abdomen during different stages of postpartum body changes. In addition, the elastically stretchable material may be sized and configured to provide a relatively snug or secure compression fit, which may help support the belly or back” (col. 3 lines 54-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified waistband of the multifunctional support garment of Tsuji to be the waistband having a front portion having a configuration which widens between a top edge and the bottom edge along a midsection to span about at least a portion of the wearer's abdomen wherein the waistband tapers toward a rear portion configured to span at least a portion of the wearer's lower back, , wherein the waistband is configured for coextensive compressive support of an abutting portion of the wearer's lower torso of Kohrherr in order to create a garment that is appropriate for snugly and supportively applying compression fitting to 

Regarding claim 5:
Tsuji in view of Kohrherr teach the multifunctional support garment of claim 1, as set forth above, wherein the hammock member is configured for detachable attachment of an absorbent pad insofar as Tsuji teaches “In this absorbent article mounting short, the absorbent article is held in a state where the absorbent article is mounted on the crotch part of the body by a holding band extending from the front body to the back body, so that looseness or sag of the shorts body is absorbed in the absorbent article The absorbent article is firmly held by the holding band” (paragraph 12).  Regarding the limitation “detachable”, Tsuji teaches expressly that the “holding band 31 may be detachable from the shorts body 10. In this configuration, the shorts body 10 and the holding band 31 can be separated from each other and washed” (paragraph 39)  Insofar as the  pad is attached to the band and the band is detachable from the shorts body, Tsuji teaches detachable attachment of an absorbent pad.

Regarding claim 6:
Tsuji in view of Kohrherr teach the multifunctional support garment of claim 1, as set forth above.
Tsuji further teaches wherein the hammock member includes an absorbent material because Tsjui teaches an “absorbent article 50 installed on the holding band 31” (paragraph 54; Fig. 8).  Herein the hammock member taught by Tsuji is the combination of elements 31, 41, and 41, as set forth above in addressing claim 1, as well as the additional element 50 absorbent article.


Regarding claim 7:
Tsuji in view of Kohrherr teach the multifunctional support garment of claim 1, as set forth above.
Tsuji in view of Kohrherr teach the front portion of the waistband extends downward toward a midline along an underside of the abdomen of the wearer in a substantially oval shape for fitted compression of abdomen of the wearer because the modification taught by Kohrherr is so configured; refer particularly to Figs. 7-8 of Kohrherr.

Regarding claim 8:
Tsuji in view of Kohrherr teach the multifunctional support garment of claim 1, wherein the gusset member extends to line an inner portion of the leg members (leg members identified in above annotated Fig. 5-A comprise gusset material wherein the gusset material is disposed on the interior of the garment adjacent the crotch, thus it lines an inner portion of the leg members) and wherein the gusset member comprises an absorbent material (Tsuji teaches the crotch cloth comprises “cotton”; paragraph 27).
It is known in the art that cotton is an absorbent material (see paragraph 8 of extrinsic reference [Stearns, US 2013/0125293] “absorbent and breathable fabric material, such as natural cotton”), Moreover, in the instant application, cotton is disclosed as a “suitable material” for the garment (paragraph 32 of the present specification); one of ordinary skill in the art would expect the cotton of Tsuji to have similar properties (including that of being absorbent) to the cotton disclosed by the Applicant.



Regarding claim 9:
Tsuji in view of Kohrherr teach the multifunctional support garment of claim 1, wherein at least a portion of the leg members comprise an absorbent material because Tsuji teaches waist cushions 11 and 12 of the leg members also comprise cotton (paragraph 27); see also above rejection of claim 8 regarding cotton and its properties.

Regarding claim 10:
Tsuji in view of Kohrherr teach the multifunctional support garment of claim 1, as set forth above, wherein the pair of leg members comprise leggings configured for fitted conformance with at least a portion of the wearer’s legs insofar as the leg members of Tsuji are configured to cover the legs of a wearer and the garment is configured to be worn and comprise “leg portions 25 and 25 are in close contact with the legs” (paragraph 56; see also Fig. 5)

Insofar as it is known in the art that cotton is an absorbent material (see paragraph 8 of Stearns “absorbent and breathable fabric material, such as natural cotton”), Abrams teaches pant material comprising an absorbent material.  Moreover, in the instant application, cotton is disclosed as a “suitable material” for the garment (paragraph 32 of the present specification); one of ordinary skill in the art would expect the cotton of Abrams to have similar properties (including that of being absorbent) to the cotton disclosed by the Applicant.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the gusset and at least a portion of the leg members of the multifunctional support garment of Stearns in view of Kohrherr and Hasegawa to comprise the absorbent material (i.e. cotton) of Abrams in order to create an .




Claim 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over [Stearns, US 2013/0125293] in view of [Kohrherr, US 10,064,436] and [Hasegawa, US 6,807,685].

Regarding claim 11:
Stearns teaches (figs. 1-4):
Multifunctional (paragraph 3) support (paragraph 3) leggings (pant garment 10; paragraph 21), comprising:
an open torso portion (see annotated Fig. 2-B below) including
a front panel (see annotated Fig. 3-A below) having a front top edge (see annotated Fig. 2-B below) and a pair of inner side edges (see annotated Fig. 3-A below) and a pair of outer side edges (see annotated Fig. 3-A below) extending from the front top edge to form a unitary front leg portion (see annotated Fig. 1-A below);
a rear panel (see annotated Fig. 3-A below) having a rear top edge (see annotated Fig. 2-B below) and a pair of inner side edges (see annotated Fig. 3-A below) disposed beneath inner top peripheries (see annotated Fig. 2-B below), wherein the inner top peripheries are spaced back from at least a portion of the crotch region (see annotated Fig. 3-A below) of the rear panel and a pair of outer side edges (see annotated Fig. 3-A below) extending from the rear top edge to form a unitary rear leg portion (see annotated Fig. 2-B below)

a gusset member (“crotch panel 20”; paragraph 21) continuously adjoined to the inner top peripheries and substantially concave rim in the rear panel and an upper section of the inner side edges of the front panel, configured and oriented to provide an adaptively conforming pelvic support junction for the wearer (it is capable of adaptively conforming, due to the flexibility of the gusset member material, where paragraph 23 discloses a number of flexible materials for inner layer 22 of crotch panel).
(insofar as the crotch panel is “joined to the pant garment”; see for example paragraph 24; it is adjoined to the inner top peripheries, substantially concave rim in the rear panel, and an upper section of the inner side edges of the front panel; the limitation “continuously” is met insofar as the gusset member is a panel that is joined to the pant garment and by “stitching lines 21...joining the crotch panel 20 and the pant garment 10 together extend around the entire perimeter as defined by the crotch panel, as best shown in FIG. 3 from inside of the pant garment”; paragraph 27; in other words, the gusset member is continuously joined to the pant garment and in such a way that it is adjoined (i.e. connected) to the inner top peripheries of the support garment and the substantially concave rim in the rear panel and an upper section of the inner side edges of the front panel)



    PNG
    media_image3.png
    707
    1063
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1039
    641
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    712
    742
    media_image5.png
    Greyscale


a waistband having a front portion configured for spanning at least a portion of the wearer's abdomen and tapering to a rear portion configured for spanning at least a portion of the wearer's lower back, wherein the waistband is configured for coextensive compressive support of an abutting portion of the wearer's lower torso
and a hammock member having opposed elongate side edges disposed between an anterior terminus and a posterior terminus, wherein the anterior terminus is adjoined along a seam proximate to the upper edge of the front side of open torso portion substantially centered on the front portion of the waistband and proximate to the lower edge of the front portion of the waistband and wherein the posterior terminus is adjoined along a seam proximate to a posterior edge of the gusset member and the substantially concave rim in the rear panel and to thereby form a sling configured for underlying a pubic crease and adjacent pelvic region of the wearer.

However, Kohrherr teaches (figs. 1-10) a waistband (“maternity band 22”; col. 2 line 55) for a garment 20 (col. 2 line 51), said garment comprising an open torso portion and leg portions seen in the figures of Kohrherr, particularly Figs. 7.
Kohrherr teaches the waistband 22:
waistband having a front portion (“front compression panel 28”; fig. 3; col. 3 line 10) configured for spanning at least a portion of the wearer's abdomen (“band 22…expand to cover and fit over a…abdomen”; col. 3 lines 58-59; “upper portion of the maternity band 22 resists slipping down over the abdomen; col. 3 lines 28-30) and tapering to a rear portion (“back compression panel”; element 30; col. 2 line 64; note col. 2 lines 60-65 refers to both front and back panels as 30; however, this appears to be erroneous based on Figs. 1-3 which show 30 as a back panel and 28 as a front panel, as well as col. 3 28 as front panel and 30 as rear panel) configured for spanning at least a portion of the wearer's lower back
wherein the waistband is configured for coextensive compressive support of an abutting portion of the wearer's lower torso
(insofar as “band 22…expand to cover and fit over a…abdomen”; col. 3 lines 58-59; “upper portion of the maternity band 22 resists slipping down over the abdomen”; col. 3 lines 28-30) and comprises “compression” panels; col. 2 lines 62-24, it is configured for compressive support coextensive with an abdomen of a wearer) of an abutting portion of the wearer's lower torso (refer to Fig. 8 showing the band 22 configured to abut a portion of the wearer’s lower torso).
Kohrherr further teaches benefits of the waistband.  Particularly, Kohrherr teaches “The elastically stretchable material may be configured to help the maternity band 22 expand to accommodate changes in a woman's belly during pregnancy. The characteristics of the maternity band 22, including the shape and construction, allow the maternity band 22 to expand to cover and fit over a growing abdomen during different stages of pregnancy. Further, the stretchable fabric is contractible elastically to cover a shrinking abdomen during different stages of postpartum body changes. In addition, the elastically stretchable material may be sized and configured to provide a relatively snug or secure compression fit, which may help support the belly or back” (col. 3 lines 54-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the multifunctional support leggings of Stearns with the waistband having a front portion configured for spanning at least a portion of the wearer's abdomen and tapering to a rear portion configured for spanning at least a portion of the wearer's lower back, wherein the waistband is configured for coextensive compressive support of an abutting portion of the wearer's lower torso of Kohrherr in order to create a garment that is appropriate for snugly and supportively applying compression fitting to a 
Regarding the hammock member:
Hasegawa teaches a hammock member 5 (“crotch cloth piece”; col. 7 line 37) having opposed elongate side edges (5c and 5d; col. 7 line 65; elongate and opposing nature shown in Fig. 3) disposed between an anterior terminus (5a; col. 8 line 19) and a posterior terminus (5b; col. 8 line 19), wherein the anterior terminus is adjoined along a seam (“sewn to the short panty main body”; col. 7 line 54-56) proximate to an upper edge of a front side of open torso portion, and wherein the posterior terminus is adjoined along a seam (“sewn to the short panty main body”; col. 7 line 54-56) proximate to a rear portion of the garment to thereby form a sling configured for underlying a pubic crease and adjacent pelvic region of the wearer
(insofar as the hammock member of Hasegawa meets the structural limitations as set forth above and the garment of Hasegawa is capable of supporting a wearer and configured to cover the crotch of a wearer when worn, the hammock member meets the functional limitation to thereby bolster a pelvic floor of the wearer)

	Hasegawa further teaches: to the hammock member 5, “a sanitary napkin with wings…or any of similar incontinence pads and other absorbent articles with wings” is applied and held on the hammock member 5 (col. 7 lines 37-41).  Hammock member 5 “is designed so that a sanitary napkin with wings is mounted on…5 by folding the wings onto the back side of…5” (col. 7 lines 49-52)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the multifunctional support leggings comprising a waistband taught by Stearns and Kohrherr with the hammock member having opposed elongate side edges disposed between an anterior terminus and a 
Regarding the limitations:
the seam…”substantially centered on the front portion of the waistband and proximate to the lower edge of the front portion of the waistband and wherein the posterior terminus is adjoined along a seam proximate to a posterior edge of the gusset member and the substantially concave rim in the rear panel and to thereby form a sling configured for underlying a pubic crease and adjacent pelvic region of the wearer”
The modified leggings meet claim limitations insofar as the modification taught by Hasegawa comprises securement of the termini to the garment by stitching and that the hammock member is centered along a longitudinal center line 10-10’ of the garment (col. 7 line 62)  as shown in Fig. 3 of Hasegawa.

Regarding claim 12:
Stearns in view of Kohrherr and Hasegawa teach the multifunctional support leggings of claim 11, as set forth above.

However, in further view of Hasegawa, Hasegawa further teaches the hammock member incorporates an absorbent material.  Herein the modified hammock member taught by Hasegawa is the combination of crotch cloth piece 5 and the absorbent material “sanitary napkin with wings…or any of similar incontinence pads and other absorbent articles with wings,” as shown in Fig. 5 and described in col. 7 lines 37-53.
Hasegawa further teaches “Absorbent articles such as sanitary napkin or an incontinence pad are used widely as sanitary goods for absorbing a body fluid such as menstrual blood or urine” (col. 1 lines 11-13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have incorporated an absorbent material in the hammock member of the modified support garment, as taught by Hasegawa, in order to create a multifunctional support garment capable of absorbing a bodily fluid such as menstrual blood, as taught by Hasegawa (col. 1 lines 11-13), particularly in light of an intended use of the waistband taught by Kohrherr: during different stages of postpartum body changes (for example during menstruation after pregnancy).

Regarding claim 13:
Stearns in view of Kohrherr and Hasegawa teach the multifunctional support leggings of claim 12, as set forth above, wherein the waistband is includes a compression material because the modification taught by Kohrherr comprises compression panels and a material “configured to provide…a compression fit” (col. 3 lines 62-64).



Regarding claim 15:
Stearns in view of Kohrherr and Hasegawa teach the multifunctional support leggings of claim 11, as set forth above, wherein the hammock member is configured for detachable attachment of an absorbent pad; refer to treatment of claim 11 wherein the modification taught by Hasegawa creates a multifunctional support garment capable of mounting a sanitary napkin with wings or any of similar incontinence pads and other absorbent articles with wings.  Refer also particularly to Fig. 5 of Hasegawa.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over [Stearns, US 2013/0125293] in view of [Kohrherr, US 10,064,436] and [Hasegawa, US 6,807,685] as applied to claim 11 above and further in view of [Abrams, US 2012/0309265].

Stearns in view of Kohrherr and Hasegawa teach the multifunctional support leggings of claim 11, as set forth above.
Stearns does not expressly teach wherein at least a portion of the symmetrical hollow leg enclosures includes an absorbent material of claim 14.  Nor does Stearns expressly teach wherein at least a portion proximate to the inner side edges and inner top peripheries of the pair of hollow leg enclosures comprises an absorbent material of claim 16.
However, Abrams teaches pants material intended for use during pregnancy made of cotton.  “the legs…of the pants can be constructed of cotton from at least the bottom of the belly…to the bottom of the legs” (paragraph 26).  Abrams further teaches “As is well known in the garment industry and by persons having ordinary skill in the art, cotton is a very popular fabric combining strength, 
Insofar as it is known in the art that cotton is an absorbent material (see paragraph 8 of Stearns “absorbent and breathable fabric material, such as natural cotton”), Abrams teaches pant material comprising an absorbent material.  Moreover, in the instant application, cotton is disclosed as a “suitable material” for the garment (paragraph 32 of the present specification); one of ordinary skill in the art would expect the cotton of Abrams to have similar properties (including that of being absorbent) to the cotton disclosed by the Applicant.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified at least a portion of the symmetrical hollow leg enclosures and at least a portion proximate to the inner side edges and inner top peripheries of the pair of hollow leg enclosures of the multifunctional support garment of Stearns in view of Kohrherr and Hasegawa to comprise the absorbent material (i.e. cotton) of Abrams in order to create an improved article, one providing breathability and comfort to the wearer at the portions of the garment comprising cotton, as taught by Abrams (paragraph 26).


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over [Stearns, US 2013/0125293] in view of [Kohrherr, US 10,064,436] and [Hasegawa, US 6,807,685].

Regarding claim 17:
Stearns teaches (figs. 1-4):
10; paragraph 21), for support of a lower abdomen and a pelvic floor of a wearer (insofar as the leggings are configured to cover the lower abdomen and pelvic floor of a wearer, they are for support thereof) comprising:
an open torso portion (see annotated Fig. 2-C below) including
a front panel (see annotated Fig. 3-B below) having a front top edge (see annotated Fig. 2-C below) and a pair of inner side edges (see annotated Fig. 3-B below) extending from a crotch region (see annotated Fig. 3-B below) and a pair of opposing outer side edges (see annotated Fig. 3-B below) extending from a corresponding pair of opposing ends of the front top edge to form a unitary front leg portion (see annotated Fig. 1-B below)
a rear panel (see annotated Fig. 3-B below) having a rear top edge (see annotated Fig. 2-C below) and a pair of inner side edges (see annotated Fig. 3-B below) disposed beneath an inner top periphery (see annotated Fig. 2-C below), wherein the inner top periphery is spaced back from a crotch region of the rear panel (see annotated Fig. 3-B below) and a pair of opposing outer side edges (see annotated Fig. 3-B below) extending from a corresponding pair of opposing ends of the rear top edge (see annotated Fig. 2-C below) to form a unitary rear leg portion (see annotated Fig. 2-C below),
wherein the pair of inner side edges and the pair of outer side edges of the front panel are adjoined with the pair of inner side edges and the pair of outer side edges of the rear panel so as to align the front top edge and the rear top edge to form a continuous top edge of the upper torso portion (they are aligned and continuous as is shown in Fig. 2) configured for fitted conformance with at least a portion of the wearer’s abdomen (insofar as the garment is a pant garment, it is so configured) and bifurcating at a crotch region into a pair of hollow leg enclosures configured for fitted conformance with at least a portion of the wearer’s legs (insofar as the garment is a pant garment, it is so configured), and wherein the inner side edges extend into an inner top periphery (see annotated Fig. 2-C below) configured in a substantially rounded rim centered in the rear panel
20”; paragraph 21) configured with a posterior edge (see annotated Fig. 3-B) adjoined to a middle portion of the rounded rim in the rear open torso portion and continuously adjoined to the top inner periphery and an upper section of the inner side edges of the front panel so as to and oriented to provide an adaptively conforming pelvic support junction for the wearer.
(insofar as the crotch panel is “joined to the pant garment”; see for example paragraph 24; it and its posterior edge are adjoined to a middle portion of the rounded rim in the rear open torso portion and to the top inner periphery and to an upper section of the inner side edges of the front panel; the limitation “continuously” is met insofar as it is a panel that is joined to the pant garment and by “stitching lines 21...joining the crotch panel 20 and the pant garment 10 together extend around the entire perimeter as defined by the crotch panel, as best shown in FIG. 3 from inside of the pant garment”; paragraph 27; in other words, the gusset member is continuously joined to the pant garment and in such a way that it is adjoined (i.e. connected) to the inner top periphery of the support garment and the concave rear top periphery of the support garment)
(herein crotch panel 20 is capable of providing an adaptively conforming due to the flexibility of the gusset member material, where paragraph 23 discloses a number of flexible materials for inner layer 22 of crotch panel 20)

    PNG
    media_image6.png
    1039
    668
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    707
    1254
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    712
    742
    media_image8.png
    Greyscale

	Thus Stearns teaches all the claimed limitations except:
	a waistband having a front portion configured for spanning at least a portion of the wearer's abdomen and tapering to a rear portion configured for spanning at least a portion of the wearer's lower back, wherein the waistband is configured for coextensive compressive support of an abutting portion of the wearer's lower torso
a hammock member having opposed elongate side edges disposed between an anterior terminus and a posterior terminus, wherein the anterior terminus is adjoined along a seam substantially 

However, Kohrherr teaches (figs. 1-10) a waistband (“maternity band 22”; col. 2 line 55) for a garment 20 (col. 2 line 51), said garment comprising an open torso portion and leg portions seen in the figures of Kohrherr, particularly Figs. 7.
Kohrherr teaches the waistband 22:
waistband having a front portion (“front compression panel 28”; fig. 3; col. 3 line 10) configured for spanning at least a portion of the wearer's abdomen (“band 22…expand to cover and fit over a…abdomen”; col. 3 lines 58-59; “upper portion of the maternity band 22 resists slipping down over the abdomen; col. 3 lines 28-30) and tapering to a rear portion (“back compression panel”; element 30; col. 2 line 64; note col. 2 lines 60-65 refers to both front and back panels as 30; however, this appears to be erroneous based on Figs. 1-3 which show 30 as a back panel and 28 as a front panel, as well as col. 3 lines 10-11 which refers to 28 as front panel and 30 as rear panel) configured for spanning at least a portion of the wearer's lower back
wherein the waistband is configured for coextensive compressive support of an abutting portion of the wearer's lower torso
(insofar as “band 22…expand to cover and fit over a…abdomen”; col. 3 lines 58-59; “upper portion of the maternity band 22 resists slipping down over the abdomen”; col. 3 lines 28-30) and comprises “compression” panels; col. 2 lines 62-24, it is configured for compressive support coextensive with an 22 configured to abut a portion of the wearer’s lower torso).
Kohrherr further teaches benefits of the waistband.  Particularly, Kohrherr teaches “The elastically stretchable material may be configured to help the maternity band 22 expand to accommodate changes in a woman's belly during pregnancy. The characteristics of the maternity band 22, including the shape and construction, allow the maternity band 22 to expand to cover and fit over a growing abdomen during different stages of pregnancy. Further, the stretchable fabric is contractible elastically to cover a shrinking abdomen during different stages of postpartum body changes. In addition, the elastically stretchable material may be sized and configured to provide a relatively snug or secure compression fit, which may help support the belly or back” (col. 3 lines 54-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the multifunctional support leggings of Stearns with the waistband having a front portion configured for spanning at least a portion of the wearer's abdomen and tapering to a rear portion configured for spanning at least a portion of the wearer's lower back, wherein the waistband is configured for coextensive compressive support of an abutting portion of the wearer's lower torso of Kohrherr in order to create a garment that is appropriate for snugly and supportively applying compression fitting to a wearer’s belly or back during growing or contraction of the abdomen of a wearer, for example during or after pregnancy, as taught by Kohrherr (col. 3 lines 54-65).

Regarding the hammock member:
Hasegawa teaches a hammock member 5 (“crotch cloth piece”; col. 7 line 37) having opposed elongate side edges (5c and 5d; col. 7 line 65; elongate and opposing nature shown in Fig. 3) disposed between an anterior terminus (5a; col. 8 line 19) and a posterior terminus (5b; col. 8 line 19), wherein 
Hasegawa further teaches: to the hammock member 5, “a sanitary napkin with wings…or any of similar incontinence pads and other absorbent articles with wings” is applied and held on the hammock member 5 (col. 7 lines 37-41).  Hammock member 5 “is designed so that a sanitary napkin with wings is mounted on…5 by folding the wings onto the back side of…5” (col. 7 lines 49-52)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the multifunctional support leggings comprising a waistband taught by Stearns and Kohrherr with the a hammock member having opposed elongate side edges disposed between an anterior terminus and a posterior terminus, wherein the anterior terminus is adjoined along a seam and wherein the posterior terminus is adjoined along a seam proximate to a rear portion of the garment so as to provide a pelvic support junction configured to support the pelvic floor of the wearer of Hasegawa in order to create a multifunctional support garment capable of mounting a sanitary napkin with wings or any of similar incontinence pads and other absorbent articles with wings; especially in view of a motivation taught by Stearns: election “ to forgo wearing an undergarment while wearing a pant garment” [0003]  In other words, the modification taught by Hasegawa would be expected to afford a useful mounting opportunity for a pad with wings in even that a wearer of the pant garment would want to use a pad with wings and still forgo wearing an undergarment.

the anterior terminus adjoined along a seam “substantially centered on the front portion of the waistband and wherein the seam is proximate to the lower edge of the front portion of the waistband”
the posterior terminus “adjoined along a seam proximate to a posterior edge of the gusset member”
The modified garment meets these limitations insofar as the modification taught by Hasegawa comprises securement of the termini to the garment by stitching and that the hammock member is centered along a longitudinal center line 10-10’ of the garment (col. 7 line 62)  as shown in Fig. 3 of Hasegawa.  It is further noted that the seams of the modified garment are “proximate to” the recited locations of the garment.

Thus Stearns in view of Kohrherr and Hasegawa teach the claimed limitations except:
and wherein the hammock member includes an absorbent matrix
However, in further view of Hasegawa, Hasegawa further teaches the hammock member incorporates an absorbent matrix.  Herein the modified hammock member taught by Hasegawa is the combination of crotch cloth piece 5 and the absorbent matrix, which is a pad, “sanitary napkin with wings…or any of similar incontinence pads and other absorbent articles with wings,” as shown in Fig. 5 and described in col. 7 lines 37-53.
Hasegawa further teaches “Absorbent articles such as sanitary napkin or an incontinence pad are used widely as sanitary goods for absorbing a body fluid such as menstrual blood or urine” (col. 1 lines 11-13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have incorporated an absorbent matrix, which is a pad, in the hammock member of the modified support garment, as taught 

Regarding claim 18:
Stearns in view of Kohrherr and Hasegawa teach the multifunctional support leggings of claim 17, as set forth above, wherein the absorbent matrix includes an absorbent pat; refer to above treatment of claim 17.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over [Stearns, US 2013/0125293] in view of [Kohrherr, US 10,064,436] and [Hasegawa, US 6,807,685] as applied to claim 17 above and further in view of [Abrams, US 2012/0309265].

Stearns in view of Kohrherr and Hasegawa teach the multifunctional support leggings of claim 17, as set forth above.
Stearns does not expressly teach wherein at least a portion of the pair of hollow leg enclosures comprise an absorbent material of claim 19.  Nor does Stearns expressly teach wherein at least a portion proximate to the inner side edges and inner top periphery of the pair of hollow leg enclosures comprises an absorbent material of claim 20.
However, Abrams teaches pants material intended for use during pregnancy made of cotton.  “the legs…of the pants can be constructed of cotton from at least the bottom of the belly…to the bottom of the legs” (paragraph 26).  Abrams further teaches “As is well known in the garment industry and by persons having ordinary skill in the art, cotton is a very popular fabric combining strength, 
Insofar as it is known in the art that cotton is an absorbent material (see paragraph 8 of Stearns “absorbent and breathable fabric material, such as natural cotton”), Abrams teaches pant material comprising an absorbent material.  Moreover, in the instant application, cotton is disclosed as a “suitable material” for the garment (paragraph 32 of the present specification); one of ordinary skill in the art would expect the cotton of Abrams to have similar properties (including that of being absorbent) to the cotton disclosed by the Applicant.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified at least a portion of the pair of hollow leg enclosures and at least a portion proximate to the inner side edges and inner top periphery of the pair of hollow leg enclosures of the multifunctional support garment of Stearns in view of Kohrherr and Hasegawa to comprise the absorbent material (i.e. cotton) of Abrams in order to create an improved article, one providing breathability and comfort to the wearer at the portions of the garment comprising cotton, as taught by Abrams (paragraph 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         /SALLY HADEN/Primary Examiner, Art Unit 3732